Citation Nr: 1442029	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  05-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by left rotator cuff dysfunction.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for headaches, including as due to an undiagnosed illness.

4.  Entitlement to service connection for acne, including as due to an undiagnosed illness.

5.  Entitlement to service connection for alopecia, including as due to an undiagnosed illness.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1991, which includes service in the Persian Gulf Theater of Operations as well as Desert Storm/Desert Shield from January to July 1991.

This appeal to the Board of Veterans' Appeals (Board) is from September 2003 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue involving a TDIU originated from the Veteran's October 2009 testimony before the undersigned in which he asserted he was unable to work due to his PTSD.  At the time, a higher rating for PTSD was on appeal to the Board, but has since been adjudicated.  Nevertheless, the derivative claim for TDIU is before the Board and was denied by the RO in a November 2012 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also VAOPGCPREC 6-96.

The case was previously remanded in July 2013 for additional development.

This appeal is being processed as part of the electronic Veterans Benefits Management System (VBMS).  A portion of the Veteran's records are also contained in the Virtual VA system.

In the decision below, the matter of entitlement to a TDIU is addressed while the remaining issues for service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected PTSD does not meet the schedular threshold for entitlement to a TDIU, and the more probative evidence indicates the disability does not meet the extraschedular criteria.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in September 2012.  The letter advised the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of an increased rating claim.  Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met.  The electronic claims file contains service treatment records (STRs), reports of post-service medical treatment, VA examination reports, and, pursuant to the Board's remand, an advisory opinion from the Director of Compensation & Pension.  

The Veteran had a DRO hearing in January 2006 and a VA Board Hearing in October  2009 before the undersigned Acting Veterans Law Judge (AVLJ).  However, the TDIU issue was not before the Board at either time, so compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) is moot. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

Accordingly, the Board may address the merits of the claim.


Legal Criteria and Analysis

Entitlement to a TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  The Board must determine "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A TDIU may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In the present case, the Veteran's only service-connected disability is post-traumatic stress disorder (PTSD), which has been rated 50 percent disabling since service connection was granted except for the period from April 1, 2008 to July 26, 2011 when a 30 percent rating was assigned.  Accordingly, at no time has the disability met the schedular criteria for a TDIU.  Therefore, a TDIU is only available if the Veteran meets the criteria for an extraschedular total rating.

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

To prevail, the record must reflect some factor which takes the case outside the norm, meaning it places him in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In October 2009, he testified that he had not worked since 1998 and that his PTSD was the main reason for his unemployment.  See the January 2010 BVA Decision document containing the October 2009 hearing transcript, pages 4 and 5.

Despite his contentions, there is probative evidence that indicates his PTSD does not render him incapable of performing the physical and mental acts required by employment.  Even if a Veteran is competent to comment on the impact of his service-connected ability on employment, a credibility determination must be made and the probative value, if the statements are credible, must be determined.  As discussed in further detail below, the Board finds that the Veteran's statements are not credible and that the weight of the evidence is against the claim. 

Under 38 C.F.R. § 4.16(b), when a Veteran is unable to obtain and maintain a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating (as set forth in 38 C.F.R. § 4.16(a) ), the matter may be submitted to the Director of the Compensation and Pension Service (Director) for extraschedular consideration.   This was accomplished pursuant to the Board's July 2013 remand.  In the resultant advisory opinion, the Director determined that a claim for TDIU should be denied under 38 C.F.R. § 4.16(b).  

The Director noted the Veteran's PTSD was rated at 50 percent and that the total combined evaluation was also 50 percent.  He noted that the Veteran applied to the Social Security Administration (SSA) for unemployability and that the record shows SSA considered the Veteran disabled from his PTSD, back and right shoulder.

The Director also noted that VA outpatient treatment records showed the Veteran was seen and treated for a variety of disorders that included PTSD.  The Veteran failed to return VA Form 21-8940 that was sent to him in December and that efforts to engage the Veteran to substantiate a claim for TDIU have failed.

He stated that when considering the totality of the evidence it does not support criteria for an extra-scheduler finding of unemployability.  No demonstrable evidence exists that shows the Veteran to be unemployable under any circumstances due solely to his service connected disability.  Since there is no overall finding of unemployability due solely to the Veteran's PTSD, extra-scheduler entitlement is not warranted.  See VBMS March 11, 2014 Appeal Checklist document that contains the extraschedular advisory opinion.

In addition to the Director's opinion, there is other probative evidence against the claim.  

On the May 2007 VA compensation examination for PTSD the Veteran reported a variety of symptoms attributed to his PTSD.  It was also noted that he had no more than a high school education.  The Veteran was vague when reporting his reasons for not working and he stated he had thoughts of war while working.  He indicated he could not give a specific amount of time or reasons why he may have missed work.  He also reported he was fired for showing up to work late and that his longest period of post-service employment was doing construction work for 3 to 4 years.

The examiner indicated it was difficult to discern how much occupational impairment the Veteran had based on the information he provided during the examination as he stated he did not like to deal with people, but then reported he was fired for showing up late for work.  Overall, the Veteran did not give a clear picture of his psychological symptoms, including PTSD.  The examiner ultimately found that the Veteran was over-endorsing his symptoms and that his condition had significantly improved since he was assigned a GAF score of 45 in June 2006.  He added that the Veteran's mental illness was not as much of a problem as his personality disorder and substance dependency, and that the substance abuse was a separate issue.  See the May 7, 2002 VBMS VA Examination document and the August 15, 2007 VBMS VA Examination document that contains a supplemental opinion.

While the VA examination report did not contain an opinion regarding the Veteran's employability, the Veteran's statements themselves did not suggest his PTSD had a significant negative impact on his employability since he cited tardiness as the reason he lost his job.

On May 2009 VA examination for PTSD, the Veteran reported he had not worked since 2000 and that he has not attempted to work since his last VA examination.  When asked what sorts of mental and emotional problems he was having, the Veteran indicated that his main problem was that he did not like to deal with people and he easily angry and irritable.  Reported having period physical aggression and his last fight was about a month ago.  The Veteran indicated that his longest job lasted three or four years at a bakery where he loaded and unloaded items.  He has also worked in construction at a lumber yard and has done factory work.  Most of his jobs lasted anywhere from one to two years.  His last job was very brief and in lawn care, but he indicated that he stopped working when he went to treatment at VA and got his VA benefits.  When asked what sorts of problems he had with work, he said that he would miss work, would often be late, and would get fired as a result.  He was in multiple altercations, but was not fired due to anger or aggression, and yelled or sometimes got into some physical scuffles.  He even broke a man's ankle once but he was not fired for it because it was classified as roughhousing and an accident.  He indicated that he was fighting the person.  The examiner pointed out that it should be noted that these problems were occurring during a period of time when the Veteran was admittedly actively abusing alcohol and drugs.

The examiner stated that the Veteran's mental health issues do not prevent him from working entirely and it was difficult to fully assess occupational functioning since he has not attempted work.  Most of the Veteran's occupational problems previous to treatment could be related to problems with authority due to his personality disorder and inconsistencies in his performance due to the alcoholism.  The Veteran also showed signs of an antisocial personality disorder which accounts for the bulk of his social and occupational difficulties in recent years.  The alcohol dependence contributed to occupational problems in the past and he has not attempted work since he became sober.  See August 15, 2009 VBMS VA Examination document.

He most recently had a VA compensation examination for PTSD in February 2012.  The Veteran reported that he was unable to work because of his inability to be around other people without experiencing severe anxiety or anger.  The examiner indicated that the Veteran's occupational and social impairment due to PTSD was productive of occupational and social impairment with reduced reliability and productivity.

This additional medical evidence tends to support rather than refute the advisory opinion.  Therefore, the evidence as a whole tends to weigh against the claim.

The Board also considered the Veteran's VA treatment records but finds they contain no evidence that suggests his PTSD prevents him from obtaining and maintaining gainful employment.  In fact, in February 2008, he reported that his most bothersome symptoms were difficulty sleeping and his irritability.  See the May 8, 2008 VBMS Medical Treatment Record - Government Facility document, page 12.

Although he is in receipt of SSA disability benefits, these benefits were not awarded solely to the Veteran's PTSD.  See March 16, 2006 SSA-831 Disability Determination and transmittal document.

The Veteran's testimony that he has been unable to work since 1998 due to his PTSD is not credible.  As noted he lost previous work due to tardiness or absenteeism and while he admitted to having fights he added that his anger or aggression did not lead to loss of employment.  Consequently, his testimony is not probative.

After careful review of the record, the Board finds that a preponderance of the evidence is against a TDIU.  Under the circumstances, the benefit-of-the-doubt is not applicable and the claim is denied.

ORDER

A TDIU, including on an extraschedular basis is denied.


REMAND

The Board finds there has not been substantial compliance with the directives of the July 2013 remand, so the Board has no choice to remand these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon the Board a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The prior remand stated supplemental opinions were needed that included consideration of the Veteran's reported history and the various theories he set forth in his statements.  The resultant supplemental opinions and rationale, however, were unchanged and there was no apparent consideration of the Veteran's statements.  Regarding, the back and left shoulder disorders, the examiner added that no further comment could be made without resorting to mere speculation, but gave no explanation as to why.  Furthermore, one examiner indicated VBMS was unavailable, so the records could not be reviewed; there was no change in these opinions.  Such grave deficiencies must be corrected and rather than returning the file to the same examiners a second time, new examinations are to be conducted by different medical professionals.

The Veteran also reported that there were pertinent treatment records at the Tuscaloosa and Birmingham VA Medical Centers (VAMCs) that should be obtained, but these records are not shown to have been added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Associate with VBMS file ongoing treatment records from the Tuscaloosa and Birmingham VAMCs.

2.  Thereafter, schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's headaches, acne, and alopecia, to include whether any disorder was caused or aggravated by the service-connected PTSD.  The VBMS file must be made available to and reviewed by the examiner.  The examiner must obtain complete histories from the Veteran and consider all theories.

a) As to each disorder, the examiner must opine whether it is at least as likely as not related to the Veteran's service.

b) Separate opinions must be offered as to whether any claimed disability is at least as likely as not due to an undiagnosed illness.

c) For any disorder with a nexus opinion that is negative, the examiner must address whether it is at least as likely as not caused or aggravated (meaning permanently worsened) by the service-connected PTSD.

d) The examiner must provide an adequate rationale for all opinions expressed.

e) In rendering the opinions, the examiner must consider and discuss the Veteran's accounts of in-service events and post-service symptoms.

f) If the examiner discounts the Veteran's reports he or she should provide a reason for doing so.

g) If the examiner cannot respond without resort to speculation, he or she must so indicate and explain the reason why such an opinion would be speculative in nature.

3.  Then, arrange for a VA examination of the claimed low back and left shoulder disorders.  

a) The VBMS file must be made available to and reviewed by the examiner.  The examiner must obtain complete histories from the Veteran and consider all theories reasonably indicated.

b) As to each left shoulder and low back disorder, the examiner must opine whether it is at least as likely as not related to the Veteran's service.

Separate opinions must be offered as to whether any manifestations of a low back and left shoulder disorder that is at least as likely as not due to an undiagnosed illness.

c) For any disorder with a nexus opinion that is negative, the examiner must address whether it is at least as likely as not caused or aggravated (meaning permanently worsened) by the service-connected PTSD.

d) The examiner must provide an adequate rationale for all opinions expressed.

e) In rendering the opinions, the examiner must consider and discuss the Veteran's accounts of in-service events and post-service symptoms.

f) If the examiner discounts the Veteran's reports he or she should provide a reason for doing so.

g) If the examiner cannot respond without resort to speculation, he or she must so indicate and explain the reason why such an opinion would be speculative in nature.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, it must be returned to the providing audiologist for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish the appellant and her representative, if any, with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


